THE COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Humphreys and Agee
Argued at Chesapeake, Virginia


DEION COLLINS
                                          MEMORANDUM OPINION * BY
v.   Record No. 1920-01-1               JUDGE ROBERT J. HUMPHREYS
                                               JULY 30, 2002
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                  John C. Morrison, Jr., Judge

          Charles E. Sizemore, Jr. (Charles E.
          Sizemore, Jr., P.C., on brief), for
          appellant.

          Linwood T. Wells, Jr., Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     Deion Collins appeals his conviction, after a bench trial,

for possession of more than one ounce, but less than five pounds,

of marijuana with intent to distribute, in violation of Code

§ 18.2-248.1.   Collins contends the evidence presented was

insufficient to establish, as a matter of law, that he was aware

of both the presence and the character of the subject marijuana,

that it was subject to his dominion and control, and that he




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication. Further, because this memorandum
opinion has no precedential value, we recite only those facts
necessary to our holding.
intended to distribute it.    For the reasons that follow, we affirm

his conviction.

           To support a conviction based upon
           constructive possession, "the Commonwealth
           must point to evidence of acts, statements,
           or conduct of the accused or other facts or
           circumstances which tend to show that the
           defendant was aware of both the presence and
           character of the substance and that it was
           subject to his dominion and control." 1

     "'Possession' of a drug does not have to be exclusive, but

may be joint." 2   Moreover, "[w]hile mere proximity to contraband

is insufficient to establish possession, and an accused's

occupancy of the premises does not give rise to a presumption of

possession, these factors are circumstances to be considered by

the jury with other evidence in determining whether a defendant

constructively possessed drugs." 3

     Finally, "[b]ecause direct proof of intent is often

impossible, it must be shown by circumstantial evidence." 4   "In

proving intent, various types of circumstantial evidence may be

appropriate — evidence concerning the quantity of drugs and cash



     1
       Drew v. Commonwealth, 230 Va. 471, 473, 338 S.E.2d 844,
845 (1986) (quoting Powers v. Commonwealth, 227 Va. 474, 476,
316 S.E.2d 739, 740 (1984)).
     2
       Italiano v. Commonwealth, 214 Va. 334, 335-36, 200 S.E.2d
526, 528 (1973).
     3
       Lane v. Commonwealth, 223 Va. 713, 716, 292 S.E.2d 358, 36
(1982) (citations omitted).
     4
       Servis v. Commonwealth, 6 Va. App. 507, 524, 371 S.E.2d
156, 165 (1988).

                                - 2 -
possessed, the method of packaging, . . . whether appellant

himself used drugs," 5 and the absence of evidence suggestive of

personal use.    See Colbert v. Commonwealth, 219 Va. 1, 4, 244
S.E.2d 748, 749 (1978). 6

     Thus, although there is no presumption of knowledge or

intentional possession of the marijuana from Collins' mere

occupancy of the apartment, 7 his occupancy of the premises is a

factor to be considered with other evidence in determining whether

he had constructive possession of the drugs. 8   Indeed, although he

told police he had only been in the apartment for a few minutes,

Collins himself testified that he had been in the apartment for

thirty to forty minutes, just before police executed the search.

Further, the evidence proved that police had been watching the

apartment for 48 hours prior to the search and had not seen

Collins enter or leave the apartment.   Thus, a reasonable

inference would be that Collins had actually been in the apartment

for the entire 48-hour period prior to the search.    It would also

be reasonable for the trial court to have inferred that Collins



     5
       Poindexter v. Commonwealth, 16 Va. App. 730, 734-35, 432
S.E.2d 527, 530 (1993).
     6
       Spivey v. Commonwealth, 23 Va. App. 715, 725-26, 479
S.E.2d 543, 548 (1997), overruled on other gounds by Henry v.
Commonwealth, 32 Va. App. 547, 529 S.E.2d 796 (2000).
     7
         Code § 18.2-250.1.
     8
       Gillis v. Commonwealth, 215 Va. 298, 301, 208 S.E.2d 768,
770-71 (1974).

                                - 3 -
was thus present in the apartment during the Norfolk police

controlled drug buy, which had taken place within that 48-hour

period.

     In addition, Collins was found in a hallway, connecting to

the living room and the kitchen, in plain view of those rooms, in

which substantial quantities of packaged marijuana and firearms

were visible.   Finally, Collins also had on his person $142, which

included "buy money" provided by the Norfolk police department for

undercover drug purchases.   Therefore, the trial court could

reasonably conclude from the totality of the circumstances that

Collins was aware of the contents of the rooms and was in a

position where he could exercise dominion and control over the

marijuana. 9

     In addition to the above, the fact that no contraband was

found on Collins' person, the quantity of the controlled substance

found in the apartment, the manner in which it was packaged, the

presence of firearms, as well as Collins' possession of $142, and

the length of time he appeared to have been in the apartment, was

sufficient to show an intent to distribute.10   Therefore, we hold


     9
       See Eckhart v. Commonwealth, 222 Va. 447, 451, 281 S.E.2d
853, 855-56 (1981).
     10
       See Dutton v. Commonwealth, 220 Va. 762, 764-65, 263
S.E.2d 52, 54 (1980); Colbert, 219 Va. at 4, 244 S.E.2d at 749;
Hunter v. Commonwealth, 213 Va. 569, 570, 193 S.E.2d 779, 780
(1973); Glasco v. Commonwealth, 26 Va. App. 763, 775, 497 S.E.2d
150, 156 (1998).



                               - 4 -
that the evidence was sufficient to support Collins' conviction

for possessing marijuana with the intent to distribute it, and we

affirm the judgment of the trial court.

                                                         Affirmed.




                              - 5 -